            Case 4:19-cv-00514 Document 1-1 Filed on 02/14/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 73.255.44.244

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                         Title
01/07/2019 13:54:03    61353633599548A24826E8CDEA513AF8C3D993EE          Stunning Blondes 21st Birthday Sex
                                                                         Celebration

10/12/2018 04:27:40    763E6231EB87318FAA7AB377B6893B4E5767BEFB          X Marks The Spot

10/12/2018 04:13:00    444B9448B6DD963CB00AF5B0A4EF38D9C7113779          Deeper and Deeper

08/06/2018 18:01:03    6E44CBAF75F83C7E75FCCEB7F9C30AADC5A433B0          Young 18 Year Old Couple in Hot Summer
                                                                         Sex

08/06/2018 15:36:52    B040CC0E78B194044614226805069A0F158607F1          Dripping Wet Sauna Sex


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
STX250
